[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON APPLICATION FOR TEMPORARY INJUNCTION
In this action for temporary injunction seeking an order prohibiting the defendant from interfering with the plaintiff's ability to utilize an emergency exit gate located on the defendant's property, the court finds as follows:
  1.) The plaintiff has no adequate remedy at law because any rights which he may have against his landlord are not specific and adapted to securing the necessary relief conveniently, effectively and completely. Burchett v. Roncari,  181 Conn. 125, 129.
  2.) There is reasonable probability, indeed certainty, that substantial and immanent irreparable harm will result to the plaintiff in that the fire marshall will close his business unless injunctive relief is granted. Silitschanu v. Groesbeck,  12 Conn. App. 57, 64-65.
  3.) A balancing of the equities clearly compels the granting of relief as the detriment to be suffered by the defendant from the continued use of the gate is vastly outweighed by the injury which the plaintiff will definitely suffer in the closure of his business. Dukes v. Durante,  192 Conn. 207, 225.
  4.) The plaintiff has established to a reasonable certainty that he will prevail on his application for a permanent injunction by showing both lack of adequate remedy and irreparable harm. Hopkins v. Board of Education,  29 Conn. Sup. 397.
  5.) The court is of the opinion that this injunction ought to issue without bond.
Accordingly, the defendant is hereby enjoined from interfering with the plaintiff's emergency use of the gate described in the complaint until a hearing is held on the permanent injunction or until further order of this court.
MOTTOLESE, J.